CONFESSION OF ERROR
PER CURIAM.
As the state properly concedes, the trial court erred in denying the defendant’s motion for judgment of acquittal for possession of cocaine where there was no evidence that the defendant physically possessed the cocaine, nor had the ability to control or reduce it to his physical possession. See Garces v. State, 485 So.2d 847 (Fla.3d DCA 1986); Daudt v. State, 368 So.2d 52 (Fla.2d DCA), cert. denied, 376 So.2d 76 (Fla.1979).
Accordingly, the defendant’s conviction and sentence for possession of cocaine is hereby vacated and this cause is remanded with directions to discharge the defendant as to that charge only.